COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 THOMAS LEONARD                                                   No. 08-17-00038-CR
                                                 §
                       Appellant,                                   Appeal from the
                                                 §
 v.                                                                120th District Court
                                                 §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                 §
                        State.                                    (TC# 20110D02415)
                                                 §

                                            ORDER


       The Court has considered Appellant’s pro se motion to incorporate the record on file, and

concludes that the motion should be GRANTED.

       Therefore, it is ORDERED that all the various volumes of reporter’s record, clerk’s

record, and any supplemental records, and/or any hearing records filed in cause number 08-15-

00163-CR are now filed under case 08-17-00038-CR. Further, the clerk’s record is still due on

or before April 1, 2017. Appellant’s brief shall be due thirty days after the clerk’s record is filed

with this Court.

               IT IS SO ORDERED this 16th day of March, 2017.


                                               PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.